DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/21/2022.
The claims 1-8 and 12 have been amended.
In view of the amendments, the Objection to the Title has been withdrawn.
In view of the amendments, the Objection to the Specification has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/21/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “A stator comprising: a stator core; and a plurality of coils that each include a coil end portion that projects from an end surface of the stator core in a center axis direction, a slot housed portion disposed in a plurality of slots of the stator core, and a lead wire portion that connects between the slot housed portion and a power source portion, wherein the lead wire portion includes a root portion connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion of the coil of a same phase as seen in the center axis direction, and disposed on an axially inner side of the coil end portion, and a draw-out portion that projects in the center axis direction from 
Claim 12: “A stator coil comprising: a coil end portion that projects from an end surface of a stator core in a center axis direction; a slot housed portion disposed in a plurality of slots of the stator core; and a lead wire portion that connects between the slot housed portion and a power source portion, wherein the lead wire portion includes a root portion connected to the slot housed portion, disposed in a same-phase region which overlaps the coil end portion of the coil of a same phase as seen in the center axis direction, and disposed on an axially inner side of the coil end portion, and a draw-out portion that projects in the center axis direction from a power source portion-side end portion of the root portion toward an axially outer side of the coil end portion of the coil of the same phase in the same- phase region.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayukawa et al. (US 2021/0175758) teaches an annular stator core having slots displayed in a circumferential direction, and having stator windings disposed in an annular direction.
Kuroyanagi et al. (US 2020/0366172) teaches a stator manufacturing method having windings disposed in slot housed portions having insulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832